DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 6, recites the limitation “the threshold value.” This limitation lacks antecedent basis. It is unclear if this threshold value is the predetermined threshold value of claim 18 or a separate threshold value.

Allowable Subject Matter
Claim 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 6 teaches the processor converting the risk probability of each cell, calculated by the Bayesian rule, in log notation. The closest prior art of record, Micks (US20180203445A1), teaches updating the risk probability of each cell using a Bayesian rule. However, Micks does not teach or fairly suggest converting the risk probability of each cell into log notation. 
Claim 7 teaches that the processor compares the risk probability of each cell, converted in the log notation, with a predetermined threshold value. The closest prior art of record, Micks, teaches comparing the updated risk probability to a threshold confidence level. However, Micks does not teach or fairly suggest converting the risk probability into a log notation. Claims 8-9 depend from claim 7, and therefore are objected to for the same reasons listed for claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abduallah (DE10201701476B3).
Regarding claim 1, Abduallah teaches
An obstacle recognition device, comprising: 
a storage storing data and an algorithm for calculating a risk probability; and 
a processor configured to execute the algorithm to generate an occupancy grid map based on a sensing value of at least one ultrasonic sensor, see at least FIG. 1 and [0041] where ultrasonic sensor system 2 comprises at least one ultrasonic transmitter 3a to 3l and at least one ultrasonic sensor 3a’ to 3l’. Also see at least [0031] where the invention includes a computer program product such as a storage medium with a computer program that is executed on a processing unit. Also see at least [0008]-[0009] where the invention relates to a method for locating at least one object in the surroundings of a motor vehicle using at least one ultrasonic sensor. The ultrasonic sensor detects a distance from the ultrasonic sensor to an object in the vicinity of the motor vehicle. According to [0012] and [0032], the distance sensed by the ultrasonic sensor is fed into a neural network (algorithm) in order to filter out noise signals. The processor generates a weighted occupancy grid map based on this ultrasonic sensor data.
calculate the risk probability of each cell on the occupancy grid map, see at least [0008] where a representation of the surroundings of the motor vehicle is displayed through a weighted occupancy raster map. Each raster cell corresponds to a predetermined area in the area of the vehicle. “The weight of each grid cell represents (corresponds to) a probability for the corresponding predetermined area in the environment to be occupied, for example to be occupied by the at least on object.” The weights (risk probability) of the weighted occupancy grid map (shown in FIG. 2) can take on values between 0 and 1. For example, the occupancy grid cells start at a weight of 0 and, if the ultrasonic sensor detects an object in the vicinity, the weight is increased, and 
determine a shape and location of an obstacle based on the risk probability of each cell. See at least FIG. 3 and [0050]-[0051] where the occupancy grid map 6c (the output of the neural network 8) includes several points which mark the positions and shape of the objects in the environment.

Regarding claim 12, Abduallah teaches
A vehicle system, comprising: a sensing device including at least one ultrasonic sensor; and an obstacle recognition device configured to generate an occupancy grid map based on a sensing value of the at least one ultrasonic sensor, calculate a risk probability of each cell on the occupancy grid map, and determine a shape and location of an obstacle based on the risk probability of each cell. See preceding logic for claim 1.

Regarding claim 15, Abduallah teaches
An obstacle recognition method, comprising: generating an occupancy grid map based on a sensing value of at least one ultrasonic sensor; calculating a risk probability of each cell on the occupancy grid map; and determining a shape and location of an obstacle based on the risk probability of each cell. See preceding logic for claim 1.

Regarding claim 18, Abduallah teaches
The obstacle recognition method of claim 15, further comprising: determining whether there is the obstacle by comparing the risk probability of each cell on the occupancy grid map with a predetermined threshold value. See at least [0008] where the weight of each grid cell represents a probability for the corresponding predetermined area in the environment to be occupied by at least one object. The weights of the weighted occupancy grid map can take on values between 0 and 1. In this case, the predetermined threshold value is equal to zero [0013] and, when an object is detected via the detected echoes, the grid cell weight is increased.

Regarding claim 19, Abduallah teaches
The obstacle recognition method of claim 18, further comprising: determining that the obstacle is present on a corresponding cell when the probability of each cell is greater than or equal to the predetermined threshold value. See at least [0010] where an increase of the weightings of each grid cell reflects the possibility that an object will occupy exactly the area of the respective grid cells whose weights have been increased. Therefore, when the weight of a grid cell is larger than zero, it is determined that an obstacle is present on a corresponding cell.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abduallah in view of Nakabayashi (US20200062228 A1).
Regarding claim 2, Abduallah teaches
The obstacle recognition device of claim 1, wherein the processor obtains sequential direct and indirect waves and a signal strength from the at least one ultrasonic sensor. See at least [0032] where an ultrasonic sensor has at least one ultrasonic transmitter for transmitting or emitting at least one ultrasonic signal (wave) and at least one ultrasonic sensor for acquiring or detecting at least one echo of the ultrasonic signal. It is well known to a person having ordinary skill in the art that an ultrasonic sensor in a vehicle is a device that measures the distance of a target object by emitting ultrasonic sound waves into the vicinity of the vehicle and, when an object is detected, the wave is reflected (echo) by an object and detected by the ultrasonic sensor. The waves can be considered direct when the ultrasonic sensor detects an object (in the form of receiving an echo of the ultrasonic signal), and indirect when the ultrasonic sensor does not detect an object. 
Abduallah teaches all of the elements of the current invention as stated above except the processor configured to obtain a signal strength from the at least one ultrasonic sensor. Nakabayashi teaches it is known to provide the processor obtains a signal strength from the at least one ultrasonic sensor. The signal strength can be interpreted as the strength of the signal of the reflected wave (echo) received by the ultrasonic sensor. See at least [0039] where the strength of the reception wave signal (i.e., signal strength of the reflected wave) acquired by the reception wave control unit decreases with increase of distance from the vehicle to the target object reflecting the ultrasonic wave.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Abduallah to incorporate the teachings of Nakabayashi and provide the processor configured to obtain a signal strength from the at least one ultrasonic sensor. In doing so, small objects positioned on the road surface can be restrained from being wrongly detected as an obstacle [0039]. 

Regarding claim 3, Abduallah in view of Nakabayashi teaches
The obstacle recognition device of claim 2, wherein the processor calculates the risk probability of each cell on the occupancy grid map by using the direct wave, the indirect wave, and the signal strength of the at least one ultrasonic sensor, a behavior of a host vehicle, and a distance and an angle from a center of gravity of the host vehicle to each cell on the occupancy grid map as input values of a learning algorithm. See at least Abduallah [0011] where the multi-layer neural network for object tracking can be a trained neural network. In the training mode, the neural network is a learning network trained by a training input which may include one or more normalized reference occupancy raster maps. “This reference occupancy grid map(s) can originate from one or more reference or example driving scenarios with an object in the vicinity of the ultrasonic sensor system or vehicle, for example previously recorded” (thus including the direct wave, the indirect wave, and the signal strength of the ultrasonic sensor). Also see at least [0050] where the ultrasonic arcs 11a to 11e have different radii or distances from the respective ultrasonic sensor are used to recognize the object. Also see at least Nakabayashi [0028] where the vehicle includes wheel speed sensors 22 to measure the behavior of the vehicle.

Regarding claim 4, Abduallah in view of Nakabayashi teaches
The obstacle recognition device of claim 3, wherein the processor performs the learning algorithm using a recurrent neural network (RNN) learning model. See at least Abduallah [0025] and [0029] where the neural network may be a deep neural network such as a Recurrent Neural Network.

Regarding claim 16, Abduallah in view of Nakabayashi teaches
The obstacle recognition method of claim 15, wherein the calculating of the risk probability of each cell includes: calculating the risk probability of each cell on the occupancy grid map by using a direct wave, an indirect wave, and a signal strength of the at least one ultrasonic sensor, a behavior of a host vehicle, and a distance and an angle from a center of gravity of the host vehicle to each cell on the occupancy grid map as input values of a learning algorithm. See preceding logic for claim 3.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abduallah as applied to claim 1 above, and further in view of Micks (US20180203445A1).
Regarding claim 5, Abduallah teaches 
The obstacle recognition device of claim 1.  Abduallah teaches all of the elements of the current invention as stated above except wherein the processor updates the risk probability of each cell using a Bayesian rule. 
Micks teaches it is known to provide the above elements. See at least [0077] where objects are identified using sensor data. Also see at least[0082] where updating the risk probability may include performing a Bayesian probability update.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Abduallah to incorporate the teachings of Micks and provide the processor that updates the risk probability of each cell using a Bayesian rule. In doing so, updating the probability “enables fusion of outputs of multiple sensors in that each time the object corresponding to a tracklet is detected by any sensor, the probability will increase” [0085]
	
	Regarding claim 17, Abduallah in view of Micks teaches
The obstacle recognition method of claim 15, wherein the calculating of the risk probability of each cell includes: updating the risk probability of each cell by calculating the risk probability of each cell using a Bayesian rule. See preceding logic for claim 5.

Claim(s) 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abduallah as applied to claim 1 above, and further in view of Salour (US10394234B2).
Regarding claim 10, Abduallah teaches
The obstacle recognition device of claim 1, Abduallah teaches all of the elements of the current invention as stated above except
wherein the processor determines a break regulation time by calculating a time to collision based on the risk probability of each cell on the occupancy grid map and a speed of a host vehicle.
Salour teaches it is known to provide the above elements. See at least  FIG.’s 9A-9B and Co. 15, lines 17-25 where a time to initiate an emergency stop is selected to precede a time at which a collision will occur (time to collision) by an interval of time that is greater than the interval of time needed to stop a fully loaded vehicle that is moving at maximum speed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Abduallah to incorporate the teachings of Salour and provide the processor that determines a break regulation time by calculating a time to collision based on the risk probability of each cell on the occupancy grid map and a speed of a host vehicle. In doing so, this adds an extra level of safety by using sensor data to evaluate possible collisions and can initiate emergency stops to avoid accidents or property damage (Col. 6, lines 49-64).

Regarding claim 13, Abduallah in view of Salour teaches
The vehicle system of claim 12, wherein the obstacle recognition device determines a break regulation time by calculating a time to collision based on the risk probability of each cell on the occupancy grid map and a speed of a host vehicle. See preceding logic for claim 10.

Regarding claim 14, Abduallah in view of Salour teaches
The vehicle system of claim 13, further comprising: a braking controller configured to perform braking control depending to the braking control time. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated a braking controller in order to bring a vehicle to a stop. An example can be seen in FIG. 2 of prior art Moustafa (US20220126864 A1), provided below for reference.

    PNG
    media_image1.png
    315
    206
    media_image1.png
    Greyscale

 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abduallah as applied to claim 1 above, and further in view of Nister (US11079764B2).

Regarding claim 11, Abduallah in view of Nister teaches
The obstacle recognition device of claim 1, Abduallah teaches all of the elements of the current invention as stated above except
wherein the processor determines a braking control time proportional to the risk probability of each cell on the occupancy grid map or a speed of a host vehicle.
Nister teaches it is known to provide the above elements. See at least Col. 19 lines 62-65 where, depending on the speed of the host vehicle, the processor determines a braking control time that allows for the host vehicle to avoid a collision.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Abduallah to incorporate the teachings of Nister and provide the processor that determines a braking control time proportional to the risk probability of each cell on the occupancy grid map or a speed of a host vehicle. In doing so, the system is capable of “implementing an action that decreases the overall likelihood or imminence of an actual collision between the vehicle and the object(s)” (Col. 3, lines 4-6).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abduallah as applied to claim 1 above, and further in view of Miller (US20200200547A1).

Regarding claim 20, Abduallah teaches
The obstacle recognition method of claim 18, Abduallah teaches all of the elements of the current invention as stated above except
further comprising: determining that an obstacle located on a corresponding cell is an obstacle for a host vehicle to pass, when a risk probability of the at least one cell on the occupancy grid map is greater than or equal to the threshold value.
Miller teaches it is known to provide the above elements. See at least [0082] where the OMap conversion module 1010 determines a navigability score. “For example, if a point is part of a guardrail or a curb that is too high for a vehicle to navigate over, the navigability score assigned to the point may indicate that the vehicle cannot navigate over the point.” Also see at least [0087] where navigability scores for all points are compared to a threshold and identifies points with above threshold scores as navigable seed points.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Abduallah to incorporate the teachings of Miller and provide the obstacle recognition method further comprising determining that an obstacle located on a corresponding cell is an obstacle for a host vehicle to pass, when a risk probability of the at least one cell on the occupancy grid map is greater than or equal to the threshold value. In doing so, a vehicle can use the navigable surface boundaries information in a map to safely navigate on a road [0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./8/17/22             Examiner, Art Unit 3661     

/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661